Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 04/19/2021, responding to the final office action provided in rejection of claims 1-20.  Claims 1, 4, 10, 13 and 19-20 have been amended. Claims 1-20 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes
4.	(A).    	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
(B). Drawings submitted on 12/31/2018 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Response to Arguments
Applicant's arguments filed 02/22/2021, in particular, pages 9-10, have been fully considered but moot in view of new ground rejections.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Hatano et al (US 8,914,675 B2) in view Rai et al (US 10,474,563 B1).

As to claim 1, Hatano discloses a method comprising: 
identifying a plurality of payloads (“transaction”) that correspond to scenarios (col. 8, ll. 11-67)  in a production computing environment (further for production, col. 10, ll. 12-24, FIGS. 4A and 4B depict how scenarios are changed in an embodiment. In an embodiment FIGS. 4A and 4B depict scenarios that are changed based on a desired assumptive disaster time point that is set in order to test switching from a production to a backup system that is used as a disaster recovery system. Note that in FIGS. 4A and 4B, one square represents a transaction (request and response) associated with one screen. Note also that requests for embedded files (such as CSS and GIF) are omitted. Moreover, "authentication" represents a transaction for authentication (authentication sequence), while "SIx" represents a transaction associated with a screen that does not have a constraint on screen transitions. Further, see col. 7, ll. 42-47); 
determining hashes (“group”) for the plurality of payloads (col. 11, ll. 31-39, the SI screen determination unit 46 compares the SI evaluation value of each screen that was calculated by the SI evaluation value calculation unit 44 with the SI judgment criterion included in the parameters acquired by the parameter acquisition unit 45 in order to determine which screens are SI screens. In an embodiment, the SI screen determination unit 46 is a determination unit for determining a transaction of the particular transaction group, or an identification unit for identifying a screen of the particular screen group); 
aggregating (“grouping”) payloads in the plurality of payloads that have a same first hash in the hashes into a first set of payloads (col. 3, ll. 55 – ll. 8 of col. 4, The apparatus also includes a creation unit configured to create the playback data by performing a reduction process to cut off recorded data of certain transactions from the recorded data extracted by the extraction unit. The certain transactions are those executed between the execution of a first transaction for establishing a session between the client and the server, and the execution of a second transaction belonging to a specific transaction group and being executed at or before the designated time point. The specific transaction group includes a transaction not having a constraint which permits the transaction to be executed only immediately after a predetermined transaction. The apparatus further includes an output unit configured to output the playback data created by the creation. Further, see col. 6, ll. 21-41. Examiner Note: transactions (payloads) are part of different transaction grouping / merging and transactions from multiple transaction groups are placed into a singular recorded data for testing; see further col 9, ll. 6-53); 
aggregating payloads in the plurality of payloads that have a same second hash in the hashes into a second set of payloads col. 6, ll. 6-20, the method includes extracting recorded data from transactions executed in a particular session established between the client and the server at a designated time point. Playback data is created by performing a reduction process in order to remove recorded data of certain transactions from the recorded data extracted by the extraction unit. The certain transactions are executed between the execution of a first transaction for establishing a session between the client and the server, and the execution of a second transaction belonging to a specific transaction group and being executed at or before the designated time point. The specific transaction group includes a transaction without a constraint that requires the transaction to be executed only immediately after a predetermined transaction. Examiner Note: transactions (payloads) are part of different transaction groups and transactions from multiple transaction groups are placed into a singular recorded data for testing and replay / playback perform. The second replay / playback hashes in the second set of payload / transaction; see further col. 9, ll. 6-53);
selecting one first payload from the first set of payloads aggregated according to the first hash and one second payload from the second set of payloads aggregated according to the second hash into a set of unique payloads (col. 6, ll. 6-20, the method includes extracting recorded data from transactions executed in a particular session established between the client and the server at a designated time point. Playback data is created by performing a reduction process in order to remove recorded data of certain transactions from the recorded data extracted by the extraction unit. The certain transactions are executed between the execution of a first transaction for establishing a session between the client and the server, and the execution of a second transaction belonging to a specific transaction group and being executed at or before the designated time point. The specific transaction group [i.e. grouping / merging] includes a transaction without a constraint that requires the transaction to be executed only immediately after a predetermined transaction. The playback data is output. Further, see col. 6, ll. 21-41, and claims 9-14 & 19-20. Examiner Note: transactions (payloads) are part of different transaction groups and transactions from multiple transaction groups are placed into a singular recorded data for testing and replay / playback perform. The second replay / playback hashes in the second set of payload / transaction. Further, claim 9-14 for the selecting unique payload);
Hatano does explicitly disclose testing the set of unique payloads with the user data, generate expected result and actual results, comparing the expected results with the actual results and identifying an error in the new software based on the comparing.
However, Rai discloses creating user data, wherein the user data is associated with the set of unique payloads (“transaction”) (Rai at co. 13, ll. 37-50, a use case is a particular use of the system by a user (e.g., a user of one or more of computing devices 110) that describes interactions, on a transaction by transaction basis, between the user and production environment 150 to enable the user to achieve a specific task … the interactions between the user and production environment 150 primarily in terms of the user, rather than from the perspective of production environment 150. In such an example, a use case may describe what the user does and what the user sees, rather than in terms of the inputs [i.e. user input data] expected and the outputs generated by production. Examiner Note: user input herein input data); 
testing the set of unique payloads with the user data in a first testing environment to generate expected results (col. 13, ll. 27-36, developers, test engineers, or users, create new use case scripts 254 for testing new portions of development code 252 within test environment 350. For example, development environment 250 may detect input from one or more users of development environment 250 that development environment 250 determines corresponds to creation of test scripts for new use cases relating to development code 252. Development environment 250 may store such new use case test scripts as new use case scripts 254. Examiner Note: transaction i.e. unique payload based on user input [i.e. input data]. Further, see col. 1, ll. 37-60), wherein the first testing environment includes software components in the production computing environment (col. 24, ll. 43-52, FIG. 4, and in accordance with one or more aspects of the present disclosure, transaction capture system 200 may collect state information relating to production environment 150 (401). For example, with reference to FIG. 2, one or more of input devices 207 may detect input and output to state capture module 224 an indication of input. State capture module 224 may determine that the input corresponds to a request to capture the state of production environment 150. The input may be the result of a user interaction with transaction capture system 200. Further, col. 13, ll. 27-36 and col. 27, ll. 38-63. Examiner Note: user input herein input data); 
testing the set of unique payloads with the user data in a second testing  environment to generate actual results (col. 23, ll. 11-25, transaction processing module 322 may receive from transaction capture system 200 information about transactions processed within production environment 150. Transaction processing module 322 may process the transaction information to generate one or more test scripts (e.g., replay transactions 323) that mirror one or more aspects of the transactions performed within production …  transaction processing module 322 may cause test system 300 to output [i.e. actual result] within test environment 350 transactions to cause test environment 350 to perform operations. In some examples, transaction processing module 322 may cause test system 300 to output replay transactions 323 within test environment 350 to cause test environment 350 to process transactions previously processed at production environment 150. Further, see col. 1, ll. 37-60), wherein the second testing environment includes software components (“software code”) in a production environment and new software (col. 27, ll. 38-63, development environment 250 (or systems and computing devices within development environment 250) may, in response to input from one or more users or software developers, create new software code (406). For example, with reference to FIG. 1, a computing device within development environment 250 may detect input that corresponds to development, creation, modification, and/or maintenance of development code 252 … features of production environment 150 and/or production application servers 160 that might be affected by new code within development code 252. Development environment 250 may store development code 252, new use case scripts 254, and/or security testing scripts 256 on one or more storage devices associated with development environment 250. Further, see col. 1, ll. 37-60);
comparing the expected results with the actual results (Rai col. 31, ll. 16-47, test evaluation module 326 may evaluate the information received, and determine that one or more aspects of the performance of development code 252 are the same as or are different than those same or similar performance aspects of production environment 150 between times t1 and t2. Test evaluation module 326 may also determine that one or more aspects of the operation of the development code 252 are the same as or are different than those aspects of the operation of production environment 150 between times t1 and t2. Test evaluation module 326 may store, within data store 328, information about the behavior of test environment 350, and such information may include how the behavior of test environment 350 compares to that of production environment 150 between times t1 and t2. Test evaluation module 326 may output, for display or review by a user, information about the behavior of test environment 350 as compared to production environment 150. Examiner Note: actual result is based on test environment result and expected result is based production environment result); and 
identifying an error in the new software based on the comparing (col. 13, ll. 1-14, development environment 250 may create, modify, update, and/or otherwise generate development code 252 for eventual execution on one or more production application servers 160. Development code 252 may include new code relating to new [i.e. new software] features to be implemented within production environment 150 and/or by production application servers 160. Development code 252 may include new code to implement new features, or development code 252 may include code to address bugs [i.e. error], inefficiencies, security vulnerabilities, and/or logical errors in a prior version of development code 252. To create development code 252, development environment 250 may detect input from one or more users that development environment 250 determines corresponds to software development activity. Examiner Note: comparing prior version with new version code).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hatano to include testing the set of unique payloads with the user data, generate expected result and actual results, comparing the expected results with the actual results and identifying an error in the new software based on the comparing, as disclosed by Rai, for the purpose of simulating actual user behavior and code coverage under load, and thereby effectively testing the source code under test and the behavior and performance of the test environment may be observed and evaluated. Further, the performance of the test environment to be compared to the performance of the production computing system  (see col. 1, ll. 37-60 of Rai).

As to claim 2, Hatano discloses the method wherein aggregating the payloads into the first set of payloads further comprises: 
aggregating the payloads that have the same first hash and a same third hash in the hashes into the first set of payloads (claim 14, a number of different transactions executed immediately before the transaction of the transaction group; a number of different transactions executed immediately after the transaction of the transaction group; a number of times the transaction of the transaction group is executed; and a number of transactions executed between the execution of the first transaction and the execution of the second transaction [i.e. third hash], wherein the number of different transactions are selected from the recorded data accumulated [i.e. aggregating] in the accumulation unit. Examiner Note: transactions (payloads) are part of different transaction groups / merging (i.e. aggregating} and transactions from multiple transaction groups are placed into a singular recorded data for testing and replay / playback perform. The third replay / playback hashes into the first set of payload / transaction Further, see col. 6, ll. 21-41 and claims 9-13).

As to claim 3, Rai discloses the method wherein determining the hashes further comprises: 
identifying at least one attribute in a plurality of attributes in the plurality of payloads (col. 16, ll. 53-63, by integrating test scripts associated with new use cases into a test script derived from transactions performed by a production system, system 100 may more effectively test new features [i.e. attributes] or recent changes to development code 252 that might not be implicated by transactions captured [i.e. identified] in a production system that does not have those new features. Test scripts associated with new use cases, when integrated into a test script based on transaction data, may provide insights into how production environment 150 may perform or behave when development code 252 is placed into production within production environment 150); 
determining the same first hash in the hashes using the at least one attribute associated with the first payload (The hash attribute wherein response to one or more transactions, performance aspect, behavior or input corresponds to a response to one or more transactions when replay transaction. Rai col. 29, ll. 48 – ll. 7 of col. 30, application servers 360 may cause one or more of test environment data stores 370 to be created, modified, or updated. Application servers 360 may communicate a response to one or more of the transactions included within replay transactions 323 … Test evaluation module 326 may also determine that the input includes information about performance metrics and operations performed by test environment 350 in response to replay transactions 323 being processed within test environment 350. Test evaluation module 326 may evaluate the information received …operation of production environment 150 between times t1 and t2. Test evaluation module 326 may store, within data store 328, information about the behavior of test environment 350, and such information may include how the behavior of test environment 350 compares to that of production environment 150 between times t1 and t2. Test evaluation module 326 may output, for display or review by a user, information about the behavior of test environment 350 as compared to production environment 150. Examiner Note: the first payload calculate between times t1 and t2); and 
determining the same second hash in the hashes using the at least one attribute associated with the second payload (Rai col. 31, ll. 16-47, test evaluation module 326 may evaluate the information received, and determine that one or more aspects of the performance of development code 252 are the same as or are different than those same or similar performance aspects of production environment 150 between times t1 and t2. Test evaluation module 326 may also determine that one or more aspects of the operation of the development code 252 are the same as or are different than those aspects of the operation of production environment 150 between times t1 and t2. Test evaluation module 326 may store, within data store 328, information about the behavior of test environment 350, and such information may include how the behavior of test environment 350 compares to that of production environment 150 between times t1 and t2. Test evaluation module 326 may output, for display or review by a user, information about the behavior of test environment 350 as compared to production environment 150. Examiner Note: the second replay herein same second hash and hash attribute wherein response to one or more transactions, performance aspect, behavior or input corresponds to a response to one or more transactions when replay transaction);.  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hatano to include determining the same first hash in the hashes using the at least one attribute associated with the first payload and determining the same second hash in the hashes using the at least one attribute associated with the second payload, as disclosed by Rai, for the purpose of simulating actual user behavior and code coverage under load, and thereby effectively testing the source code under test and the behavior and performance of the test environment may be observed and evaluated. Further, the performance of the test environment to be compared to the performance of the production computing system  (see col. 1, ll. 37-60 of Rai).



As to claim 4, Hatano discloses the method further comprising: 
removing a first type of data from the set of unique payloads, wherein the first type of data includes at least user information (col. 5, ll. 26-35, a creation unit is configured to create playback data in such a way that, if a second screen belonging to the specific screen group [i.e. user information] is displayed twice in the particular session between the display of the first screen and the designated time point, recorded data from a screen displayed between the first display of the second screen and the second display of the second screen is deleted from the recorded data extracted by the extraction unit).  

As to claim 5, Hatano discloses the method further comprising: 
generating the user data (col. 6, ll. 5-9, a method for creating playback data [i.e. user / client data] for the playback of transactions that are to be executed to test a server, using data recorded from transactions executed on the server in response to requests from a client); and 
Rai discloses storing the user data in a memory cache accessible to the first testing environment and the second testing environment (col. 22, ll. 52-60, one or more storage devices 320 are temporary memories, meaning that a primary purpose of the one or more storage devices is not long-term storage. Storage devices 320 of transaction capture system 300 may be configured for short-term storage of information as volatile memory and therefore not retain stored contents if deactivated. Examples of volatile memories include random access memories (RAM), dynamic random access memories (DRAM), static random access memories (SRAM), and other forms of volatile memories known in the art).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hatano to include storing the user data in a memory cache accessible to the first testing environment and the second testing environment, as disclosed by Rai, for the purpose of replaying transactions within test environment to cause test environment to process transactions previously processed at production environment and analyze the captured data (see col. 23, ll. 6-25 of Rai).

As to claim 6, Rai discloses the method wherein the comparing further comprises:
configuring at least one attribute in the first testing environment and the second testing environment (The attribute wherein response to one or more transactions, performance aspect, behavior or input corresponds to a response to one or more transactions when replay transaction. Rai at col. 29, ll. 48 – ll. 7 of col. 30, application servers 360 may cause one or more of test environment data stores 370 to be created, modified, or updated. Application servers 360 may communicate a response to one or more of the transactions included within replay transactions 323 … Test evaluation module 326 may also determine that the input includes information about performance metrics and operations performed by test environment 350 in response to replay transactions 323 being processed within test environment 350. Test evaluation module 326 may evaluate the information received …operation of production environment 150 between times t1 and t2. Test evaluation module 326 may store, within data store 328, information about the behavior of test environment 350, and such information may include how the behavior of test environment 350 compares to that of production environment 150 between times t1 and t2. Test evaluation module 326 may output, for display or review by a user, information about the behavior of test environment 350 as compared to production environment 150. Examiner Note: Development testing environment is the first testing environment and production testing environment is the second testing environment); and 
comparing a value of the at least one attribute in the expected results to a value of the at least one attribute in the actual results (The attribute wherein response to one or more transactions, performance aspect, behavior or input corresponds to a response to one or more transactions when replay transaction. Rai at col. 31, ll. 16-47, test evaluation module 326 may evaluate the information received, and determine that one or more aspects of the performance of development code 252 are the same as or are different than those same or similar performance aspects of production environment 150 between times t1 and t2. Test evaluation module 326 may also determine that one or more aspects of the operation of the development code 252 are the same as or are different than those aspects of the operation of production environment 150 between times t1 and t2. Test evaluation module 326 may store, within data store 328, information about the behavior of test environment 350, and such information may include how the behavior of test environment 350 compares to that of production environment 150 between times t1 and t2. Test evaluation module 326 may output, for display or review by a user, information about the behavior of test environment 350 as compared to production environment 150. Examiner Note: actual result is based on test environment result and expected result is based production environment result).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hatano to include configuring at least one attribute in the first testing environment and the second testing environment and comparing a value of the at least one attribute in the expected results to a value of the at least one attribute in the actual results, as disclosed by Rai, for the purpose of simulating actual user behavior and code coverage under load, and thereby effectively testing the source code under test and the behavior and performance of the test environment may be observed and evaluated. Further, the performance of the test environment to be compared to the performance of the production computing system  (see col. 1, ll. 37-60 of Rai).

As to claim 7, Rai discloses the method further comprising: 
determining that the value in the expected results is different from the value in the actual results (col. 30, ll. 28-44, transaction processing module 322 may output replay transactions 323 at a different rate than the corresponding transactions were processed within production environment 150 between times t1 and t2. Test evaluation module 326 may evaluate the ability of test environment 350 and/or development code 252 to process transactions at different rates. By processing replay transactions 323 within test environment 350 at different rates, the performance or behavior of one or more components, modules, or other aspects of test environment 350 may change, and may reveal potential performance, operation, or other issues that might not otherwise be apparent within test environment 350. In another example, processing replay transactions 323 may raise or highlight potential security issues presented by development code 252); and 
identifying the error in the second testing environment based on the determining (col. 13, ll. 4-21, development code 252 may include new code relating to new features to be implemented within production environment 150 and/or by production application servers 160. Development code 252 may include new code to implement new features, or development code 252 may include code to address bugs, inefficiencies, security vulnerabilities, and/or logical errors in a prior version of development code 252).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hatano to include determining that the value in the expected results is different from the value in the actual results and identifying the error in the second testing environment based on the determining, as disclosed by Rai, for the purpose of simulating actual user behavior and code coverage under load, and thereby effectively testing the source code under test and the behavior and performance of the test environment may be observed and evaluated. Further, the performance of the test environment to be compared to the performance of the production computing system  (see col. 1, ll. 37-60 of Rai).


As to claim 8, Rai discloses the method wherein the comparing further FAX (949) 202-3001 comprises: 
Page 3 of 11Appl. No.: 16/237,1080070481.02522US01 4816-7781-6022 v.2configuring a first attribute in the first testing environment and a second attribute in the second testing environment (The attribute wherein response to one or more transactions, performance aspect, behavior or input corresponds to a response to one or more transactions when replay transaction. Rai at col. 29, ll. 48 – ll. 7 of col. 30, application servers 360 may cause one or more of test environment data stores 370 to be created, modified, or updated. Application servers 360 may communicate a response to one or more of the transactions included within replay transactions 323 … Test evaluation module 326 may also determine that the input includes information about performance metrics and operations performed by test environment 350 in response to replay transactions 323 being processed within test environment 350. Test evaluation module 326 may evaluate the information received …operation of production environment 150 between times t1 and t2. Test evaluation module 326 may store, within data store 328, information about the behavior of test environment 350, and such information may include how the behavior of test environment 350 compares to that of production environment 150 between times t1 and t2. Test evaluation module 326 may output, for display or review by a user, information about the behavior of test environment 350 as compared to production environment 150. Examiner Note: Development testing environment is the first testing environment and production testing environment is the second testing environment); 
comparing a first value of the first attribute in the expected results to a first value of the second attribute in the expected results (The value of the attribute wherein performance metrics such as CPU utilization, memory consumption, and/or speed of operation First replay and second relay perform in the development environment. Rai at col. 31, ll. 48-55, test system 300 may evaluate other aspects of the behavior of test environment 350 during or after the replay of replay transactions 323 within test environment 350. For example, test system 300 may compare performance measures of one or more systems of test environment 350 during the replay of replay transactions 323. Such performance measures could include metrics such as CPU utilization, memory consumption, and/or speed of operation); 
comparing a second value of the first attribute in the actual results to a second value of the second attribute in the actual results (The during first and second replay first and second attribute wherein performance metrics such as CPU utilization, memory consumption, and/or speed of operation First replay and second relay perform in the development and production environment. Rai at col. 31, ll. 16-47, test evaluation module 326 may evaluate the information received, and determine that one or more aspects of the performance of development code 252 are the same as or are different than those same or similar performance aspects of production environment 150 between times t1 and t2. Test evaluation module 326 may also determine that one or more aspects of the operation of the development code 252 are the same as or are different than those aspects of the operation of production environment 150 between times t1 and t2. Test evaluation module 326 may store, within data store 328, information about the behavior of test environment 350, and such information may include how the behavior of test environment 350 compares to that of production environment 150 between times t1 and t2. Test evaluation module 326 may output, for display or review by a user, information about the behavior of test environment 350 as compared to production environment 150. Examiner Note: actual result is based on test environment result and expected result is based production environment result); and 
determining the error (col. 13, ll. 4-21, development code 252 may include new code relating to new features to be implemented within production environment 150 and/or by production application servers 160. Development code 252 may include new code to implement new features, or development code 252 may include code to address bugs, inefficiencies, security vulnerabilities, and/or logical errors in a prior version of development code 252) when the first value of the first attribute in the expected results matches the first value of the second attribute in the expected results and the second value of the first attribute in the actual results does not match the second value of the second attribute in the actual results (The error of first and second attribute determination and match comparison done by first replay with the second replay. At col. 29, ll. 9-36, in preparation for testing development code 252 by replaying replay transactions 323 within test environment 350, test system 300 may initialize the state of test environment 350 so that it corresponds to the state of production environment 150 at time t1 (410). For example, state configuration module 324 may cause communication unit 305 to output a signal over private network 190. One or more test environment data stores 370 may detect a signal from private network 190 and determine that the signal corresponds to state information for test environment data stores 370. One or more test environment data stores 370 may further determine that the state information corresponds to the state of production data stores 170 captured at time t1. Test environment data stores 370 may each update their state to match or correspond to the state of production data stores 170 at time t1 within production environment 150. … at time t1 within production environment 150. Application servers 360 may each update their state to match or correspond to the state of production application servers 160 at time t1 within production environment 150.  Further, see claims 5, 12 and 18).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Hatano to include determining the error when the first value of the first attribute in the expected results matches the first value of the second attribute in the expected results and the second value of the first attribute in the actual results does not match the second value of the second attribute in the actual results, as disclosed by Rai, for the purpose of simulating actual user behavior and code coverage under load, and thereby effectively testing the source code under test and the behavior and performance of the test environment may be observed and evaluated. Further, the performance of the test environment to be compared to the performance of the production computing system  (see col. 1, ll. 37-60 of Rai).

As to claim 9, Hatano discloses the method wherein creating the user data further comprises: 
identifying a payload in the plurality of payloads (col. 11, ll. 36-39, in an embodiment, the SI screen determination unit 46 is a determination unit for determining a transaction of the particular transaction group, or an identification unit for identifying a screen of the particular screen group. Further, see col. 10, ll. 12-24 and FIGS. 4A); 
 identifying user production data that is associated with the payload (col. 13, ll. 37-50, transaction by transaction basis, between the user and production environment 150 to enable the user to achieve a specific task (e.g., logging into a web site, performing a banking transaction). In some examples, a use case is a sequence of steps that describes the interactions between the user and production environment 150 primarily in terms of the user, rather than from the perspective of production environment 150. In such an example, a use case may describe what the user does and what the user sees, rather than in terms of the inputs expected and the outputs generated by production); and
creating the user data that emulates (“simulate”) the user production data (Rai at col. 15, ll. 4-35, Test system 300 may test the function, operation, performance, and/or other characteristics of development code 252 by replaying, within test environment 350, replay transactions 323 as a replay test script. For example, test system 300 may, based on replay transactions 323, output a signal within test environment 350. … replay transactions 323. For each transaction within replay transactions 323, test system 300 may output one or more corresponding signals that may cause application servers 360 to perform operations. In this way, test system 300 may simulate, within test environment 350, operations performed by production environment 150. Test system 300 may eventually cause test environment 350 to process all transactions within replay transactions 323, so that test environment 350 has processed the transactions corresponding to those processed by production environment 150 between time t1 and t2. Further, see col. 10, ll. 4-21 and col. 13, ll. 37-50).  


As to claim 10, Hatano-Rai discloses a system comprising: 
A non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (Hatano at col. 22, ll. 48-64): 
For remaining limitations, see remarks regarding claim 1.

As to claim 11, (the system claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the system claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the system claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the system claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the system claim) recites substantially similar limitations to claim 8 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 18, (the system claim) recites substantially similar limitations to claim 9 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the medium claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199